REVISED APRIL 28, 2011
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                             April 27, 2011

                                      No. 10-10571                           Lyle W. Cayce
                                                                                  Clerk

JOE ANN HAMILTON; ERNEST HAMILTON;
ALLEAN BROOKS, Individually and on Behalf of
All Others Similarly Situated; CAROLYN JOHNSON,
Individually and on Behalf of All Others Similarly Situated;
KIMBERLY WILLIAMS-THOMPSON, Individually and on Behalf of
All Others Similarly Situated; SUZANNA L. BROWN,
Individually and on Behalf of All Others Similarly Situated;


                                                  Plaintiffs - Appellees

v.

FIRST AMERICAN TITLE INSURANCE COMPANY,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:07-CV-1442


Before JONES, Chief Judge, and BENAVIDES and STEWART, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 10-10571

      This court recently affirmed the denial of class certification in a suit
involving title insurance premium discounts allegedly due under Texas law.
Benavides v. Chicago Title Insurance Co., No. 10-10136, 2011 WL 1107009 (5th
Cir. Mar. 23, 2011). Since the present case involves issues similar to those
addressed in Benavides, we VACATE the district court’s class certification order
and REMAND for reconsideration in light of Benavides.
      Without expressing a view on the merits of this case, we also caution
plaintiff’s counsel to avoid unnecessarily extending this litigation if Benavides
compels an end to it. See 28 U.S.C. § 1927.
                                              VACATED and REMANDED.




                                       2